Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 9 November 1782
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                  
                     Sir,
                     Burlington Novber 9th 1782.
                  
                  I have the honor to forward to your Excellency the Included Letter of the Chevalier de La Luzerne.
                  Mr Dickinson Governor of the Delawarre State has been elected President of the state of Pensylvania the day before yiesterday.  I have the honor to be with the greatest respect of your Excellency’s Sir, The most obedient humble Servant.
                  
                     D. Lauzun
                     
                  
               